Per Curiam :
The assignment of error is not according to rule. The points- and answers referred to- are not quoted tolidem verbis in the-specification. In fact the paper book does not show that any charge was delivered to the jury, but rather an opinion of the court on certain facts stated. It may be that the learned judge-is not correct; but, from the irregular and defective manner in which the case is set forth in the paper book of the plaintiff in-error, we cannot say that the judgment is wrong.
Judgment affirmed. ■